—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered November 8, 1999, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of nine years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning identification and credibility were properly considered by the jury and there is no basis for disturbing its determinations (see People v Bleakley, 69 NY2d 490).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Buckley, Friedman, Marlow and Gonzalez, JJ.